          Case 2:19-cv-02031-WBS-CKD Document 11 Filed 02/03/21 Page 1 of 3



 1
     Karen L. Jacobsen - 125684
 2   Brian P. Dolin - 182971
 3
     JACOBSEN & McELROY PC
     2401 American River Drive, Suite 100
 4   Sacramento, CA 95825
 5   Tel. (916) 971-4100
     Fax (916) 971-4150
 6
     E-Mail:     kjacobsen@jacobsenmcelroy.com
 7               bdolin@jacobsenmcelroy.com
 8
     Attorneys for Defendant
 9   COSTCO WHOLESALE CORPORATION
10

11
                             UNITED STATES DISTRICT COURT

12
                            EASTERN DISTRICT OF CALIFORNIA

13
     LINA NOGUERAS,                  ) Case No.: 2:19-cv-02031-WBS-CKD
14
                                     )
15           Plaintiff,              ) STIPULATION AND ORDER TO
                                     ) EXTEND DISCOVERY
16
        vs.                          )
17                                   )
18
     COSTCO WHOLESALE                )
     CORPORATION; and DOES 1 to 100, )
19                                   )
20           Defendants.             )
                                     )
21

22         The parties, through their attorneys of record, agree and stipulate as follows:
23         In light of the Pandemic, which has caused delays and barriers to discovery that
24   includes but are not limited to in-person depositions, medical examinations and site
25   inspections the parties have agreed to extend the date for discovery to be completed
26   from the January 22, 2021 date ordered in the Status (Pretrial Scheduling) Order to
27   April 26, 2021. In light of this requested change and the impact it will have on other
28



                                               -1-
                               STIPULATION AND ORDER TO EXTEND DISCOVERY
                                               Case No.: 2:19-cv-02031-WBS-CKD
           Case 2:19-cv-02031-WBS-CKD Document 11 Filed 02/03/21 Page 2 of 3



 1   dates ordered in the Status (Pretrial Scheduling) Order the parties also request the
 2   following date revisions:
 3         Motion Filing Cut-Off continued from March 12, 2021 to June 30, 2021;
 4         Pretrial Conference continued from May 10, 2021 to August 2, 2021; and,
 5         Trial continued from July 13, 2021 to October 19, 2021.
 6         IT IS SO STIPULATED BY THE PARTIES:
 7

 8
     DATED: February 2, 2021         LAW OFFICES OF ALAN M. LASKIN
 9                                        By: /s/
10                                        Amanda Schuchhardt
                                          L/O of Alan M. Laskin
11
                                          1810 S Street
12                                        Sacramento, CA 95811
13
                                          Tel: (916)329-9010
                                          Fax: (916)442-0444
14                                        aschuchhardt@laskinlaw.com
15
     DATED: February 2, 2021         JACOBSEN & McELROY PC
16

17                                        By: /s/
                                          Karen L. Jacobsen (CSB #125684))
18
                                          Brian P. Dolin (CSB #182971)
19
                                          Jacobsen & McElroy PC
                                          2401 American River Drive, Suite 100
20
                                          Sacramento, CA 95825
                                          Telephone: 916-971-4100
21
                                          Fax: 916-971-4150
                                          E-Mail: kjacobsen@jacobsenmcelroy.com
22                                                 bdolin@jacobsenmcelroy.com
                                          Counsel for Defendant, COSTCO WHOLESALE
23
                                          CORPORATION
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///

                                             -2-
                                 STIPULATION AND ORDER TO EXTEND DISCOVERY
                                                 Case No.: 2:19-cv-02031-WBS-CKD
          Case 2:19-cv-02031-WBS-CKD Document 11 Filed 02/03/21 Page 3 of 3



 1         FOR GOOD CAUSE SHOWN, IT IS ORDERED that the following dates set
 2   forth in the Status (Pretrial Scheduling) Order shall be revised as follows:
 3         Discovery to be completed by April 26, 2021;
 4         Motion Filing Cut-Off on June 30, 2021;
 5         Pretrial Conference set for August 2, 2021 at 1:30 p.m.; and,
 6         Trial set for October 19, 2021 at 9:00 a.m.
 7         Dated: February 2, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                -3-
                                STIPULATION AND ORDER TO EXTEND DISCOVERY
                                                Case No.: 2:19-cv-02031-WBS-CKD
